—Order unanimously affirmed without costs. Memorandum: An employee of Apollo Steel Corporation (Apollo) was injured when a box tank fell from a crane provided by defendant and operated by defendant’s employee. Apollo commenced this action, alleging that, as a result of that accident, its workers’ compensation insurance premium increased by 17% and its experience rating was raised to a level where it was disqualified from bidding on certain contracts that customarily constituted a substantial part of its business. Apollo sought as damages the increased cost of premiums and lost profits.
Supreme Court properly granted summary judgment dismissing the complaint. Those items of damage are, as a matter of law, too remote and speculative to be compensable. Although the accident may have contributed to Apollo’s increased premium cost and new experience rating, those consequences resulted from a myriad of events and factors considered in the establishment of the rating and in the insurer’s establishment of a premium. The alleged damage cannot "be *1050reasonably traced to the event” and was not "independent of other causes” (Steitz v Gifford, 280 NY 15, 20). (Appeal from Order of Supreme Court, Niagara County, Rath, Jr., J. — Summary Judgment.) Present — Balio, J. P., Lawton, Doerr, Davis and Boehm, JJ.